Campbell, C. J.,
delivered the opinion of the court.
We disapprove this verdict. The sum given by it is greatly disproportioned to the injury suffered and the wrong done, *657if any. It is manifest that the failure of the plaintiff to go on her journey resulted from her acceptance of the suggestion of Mr. Stevenson and his promised assistance instead of the conductor’s, and, if she is entitled to recover any thing, it is a sum far below that for which the verdict was rendered.
The court rightly refused to instruct the jury to find for the defendant, but should have restricted it to compensatory damages, if it found for the plaintiff at all. Railroad Co. v. Scurr, 59 Miss., 456. The second instruction for the plaintiff should not have been given, for the facts exclude all thought of punishing the defendant, which, under the most unfavorable view of the affair which can be taken, simply failed to do all that might have been done to insure the plaintiff’s continuance of her journey. It was for the jury to say if it failed of duty to her under all the circumstances. The instructions asked by the defendant and refused, narrowed the inquiry by the jury too much, and were properly refused.

Reversed and remanded.